 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of January 12,
2015 (the Effective Date”), by and between Corporate Resource Services, Inc., a
Delaware corporation (the “Company”), and Joseph P. Ciavarella (the “Employee”).
Certain definitions are set forth in Section 4 of this Agreement.

 

1.           Employment.

 

(a)           Positions and Duties. The Company agrees to employ the Employee
and the Employee accepts such employment for the period beginning as of the date
hereof and ending upon termination pursuant to Section 1(c) hereof (the
“Employment Period”). The Employee shall serve as Chief Financial Officer of the
Company, and shall have the normal duties and responsibilities of such an
employee, including day to day responsibility for accounting and financial
matters, subject to the normal power of the Board and of the President and Chief
Executive Officer (“CEO”). The Employee will report directly or indirectly to
the President, CEO or the Board of the Company. The Company may from time to
time and in its sole discretion, redefine or reclassify the Employee’s title,
responsibilities, duties or obligations under this Agreement, however, the
Company shall not materially alter the terms of this Agreement without the
written approval of the Employee pursuant to Section 7 hereof.

 

(b)           Compensation and Benefits.

 

(i)            Salary.   During the Employment Period, the Company will pay the
Employee a base salary of $320,000 per annum, less applicable withholdings,
which shall be payable in arrears in regular periodic installments according to
Company’s normal payroll practices (the “Annual Base Salary”).

 

(ii)           Bonus.   The Employee will be eligible for a discretionary bonus
based on the Employee’s performance if and when determined by the Company’s
President, CEO and/or Board of Directors. 

 

(iii)          Options.   Upon Board approval the Employee shall granted a
10-year option, exercisable for 150,000 shares with a strike price equal to the
closing price on the business day prior to the date of grant exercisable, which
shall vest on an annual basis ratably over three years beginning on the first
anniversary of the effective date of his employment agreement, at the closing
share price on the date prior to the effective date, subject to the terms of the
Company’s Standard Option agreement.

 

(iv)          Car Allowance.   During the Employment Period, the Company shall
pay to the Employee the amount of $500 monthly for the expenses incurred by the
Employee for the cost of maintaining an automobile for business use, including
lease costs, gas, maintenance and insurance.

 

(iv)          Other Benefits.   In addition, during the Employment Period, the
Employee will be entitled to participate in such plans and programs as the
Company may adopt from time to time in accordance with the terms of those plans
and programs.

 

(v)           Paid Time Off/Vacation.   Employee will be entitled to 20 days of
paid time off/vacation in accordance with the Company’s policies.

 

1

 

 

(vi)          Expenses.   Company shall pay or reimburse Employee, in accordance
with Company’s reimbursement policy, for any expenses reasonably incurred by
Employee in furtherance of Employee’s duties hereunder, including, but not
limited to, expenses for reasonable traveling, meals and hotel accommodations,
upon submission by Employee of vouchers or itemized lists prepared in compliance
with such rules and policies as Company may from time to time adopt and as may
be required in order to permit such payments as proper deductions to Company
under the Internal Revenue Code and the rules and regulations adopted now or
hereafter in effect.

 

(c)           Termination.   The Employment Period will continue for a term of
two years from the date hereof, subject to automatic one-year renewals, unless
earlier terminated by the first to occur of (i) the Employee’s resignation or
death, (ii) termination by the Company with Cause, (iii) termination by the
Company without cause; or (iv) written notice by one party to the other of
intent not to renew, received no later than 60 days prior to the expiration of
the Agreement. If the Employee’s employment is terminated by the Company without
cause, then during the twelve month period commencing on the date of termination
(the “Severance Period”), the Company will pay the Employee severance at a rate
equal to the Employee’s Annual Base Salary then in effect, payable in equal
installments on the Company’s regular salary dates (the “Severance Payments”),
and the Employee shall receive the same car allowance, and other benefits, if
any, that the Employee was receiving at the time his employment terminated. 

 

2.           Confidential Information.   The Employee acknowledges that the
information and data obtained by him during the course of his performance under
this Agreement concerning the business and affairs of the Company and its
Affiliates are the property of the Company, including information concerning
acquisition opportunities in or reasonably related to the Company’s business or
industry of which the Employee becomes aware during the Employment Period.
Therefore, the Employee agrees that he will not disclose to any unauthorized
person outside the ordinary course of business or use for his own account any of
such information or data without the Board’s written consent, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of the Employee’s acts or omissions
to act. The Employee agrees to deliver to the Company at the termination of his
employment, or at any other time the Company may request in writing, all of the
information and data specified in the first sentence of this Section 7,
including memoranda, notes, plans, records, reports and other documents (and
copies thereof) containing confidential information of the Company and its
Affiliates which he may then possess or have under his control, and which are
then not otherwise generally known to and available for use by the public other
than as a result of the Employee’s acts or omissions to act.

 

3.           Assignment of Rights.   The Employee will have no proprietary
interest in the software, artwork, reports, or any other work product which the
Employee develops during the course of the Employee’s employment, and the
Employee agrees that such work product is work made for hire and that the
Company shall have all proprietary rights in it, including all patent, copyright
and trade secret rights inherent therein and appurtenant thereto. By this
Agreement the Employee assigns and agrees to assign to the Company and the
Company’s successors, assigns or nominees all of the Employee’s right, title and
interest in the Employee’s work product and any developments, designs,
inventions, improvements, trade secrets, trademarks, algorithms, computer
routines, programs, copyrightable subject matter or proprietary information
which you have made or conceived, or may make or conceive, either by the
Employee or with others while providing services to the Company or with the use
of the Company’s materials or facilities or relating to any of the Company’s
actual or anticipated business, research, development, product, service or
activity, or suggested by or resulting from any task assigned to the Employee or
work performed by the Employee for or on the Company’s behalf. The Employee
further agrees to execute and deliver all such further papers as may be
necessary, including original applications and applications for

 

2

 

 

renewal, extensions or reissues or patents, trademark registrations or copyright
registrations, in any and all countries, to vest title for such items in the
Company and its successors, assigns or nominees.

 

4.           Non-Competition; Non-Solicitation.   The Employee agrees that
during the Employee’s employment and for twelve months following the termination
of the Employee’s employment for any reason, the Employee will not, directly or
indirectly, as an officer, director, employee, stockholder, partner, or
consultant, become associated with any other company, firm, business or person
engaged in a business competitive with the Company which operates in the same
geographic areas as the Company. Employee further agrees that during the
Employee’s employment and for twelve months following the termination of the
Employee’s employment for any reason, the Employee will not, directly or
indirectly, solicit or accept any business or employment from any customers of
the Company with whom the Employee had direct contact within the twelve months
before termination of the Employee’s employment. The Employee further agrees
that during your employment and for twelve months following the termination of
your employment for any reason, the Employee will not, directly or indirectly,
solicit or hire for employment (as employees, contractors, consultants, etc.)
with any company or firm, any of the Company’s employees, consultants,
subcontractors or other agents.

 

4.           Definitions.

 

“Affiliate” of any particular person or entity means any other person or entity
controlling, controlled by or under common control with such particular person
or entity.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude, (ii) conduct which brings the Company or any of its Subsidiaries into
substantial public disgrace or disrepute, or (iii) substantial and repeated
material failure to perform duties of the office held by the Employee as
reasonably directed by the Board, and such failure is not cured within 30 days
after the Employee receives notice thereof from the Board.

 

5.           Notices.   Any notice provided for in this Agreement must be in
writing and must be either personally delivered, sent by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the addresses set forth
below, or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.
Notices will be deemed to have been given hereunder when delivered personally,
three days after deposit in the U.S. mail, and one day after deposit with a
reputable overnight courier service.

  

If to the Company:

 

Corporate Resource Services, Inc.

160 Broadway

New York, NY 10038

Attention: John Messina

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

6.           Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by and construed in
accordance with the internal laws of the State of New York.

 

3

 

 

7.           Amendment and Waiver.   This Agreement sets forth the entire
understanding of the parties. The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company and the Employee.

 

8.           Arbitration.   Any dispute between the parties, other than a claim
for injunctive relief, which shall be brought in the state or federal courts in
New York County, shall be decided by arbitration held before a single arbitrator
for the American Arbitration Association, under the then existing Commercial
Arbitration Rules of that Association. Where permitted pursuant to such rules,
such arbitration shall be governed by the Association's expedited arbitration
procedures. The arbitration shall be held at the offices of the American
Arbitration Association in New York, New York. The arbitrator shall have plenary
authority to issue decisions and awards as provided by the law of the State of
New York or the applicable federal law. The arbitrator shall issue a written
decision on all claims presented and shall determine a prevailing party and a
losing party with respect to the arbitration and shall award costs and
attorneys’ fees to the prevailing party.

 

9.           Public Statements; Nondisparagement.   Employee shall not make any
public statements or disclosures regarding the terms of Employee’s employment
with the Company or its Affiliates, this Agreement or the termination of
Employee’s employment (for any reason whatsoever) which are not pre-approved in
writing by the Company. Further, Employee shall not make, at any time during or
after Employee’s employment with the Company or its Affiliates, any public
statement that would libel, slander, disparage, denigrate or criticize the
Company or its Affiliates, their customers or any of their respective past or
present officers, directors, employees or agents. Notwithstanding this Section,
nothing contained herein shall limit or impair the ability of any party to
provide truthful testimony in response to any validly issued subpoena.

 

10.         Section 409(a).   This Agreement shall be interpreted and applied in
all circumstances in a manner that is consistent with the intent of the parties
that, to the extent applicable, amounts earned and payable pursuant to this
Agreement shall constitute short-term deferrals exempt from the application of
Section 26 USC § 409A (“Section 409A”) and, if not exempt, that amounts earned
and payable pursuant to this Agreement shall not be subject to the premature
income recognition or adverse tax provisions of Section 409A. Any payments to be
made under this Agreement upon a termination of employment shall only be made if
such termination of employment constitutes a "separation from service" under
Section 409A. Notwithstanding the foregoing, CRS makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall CRS be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.

 

10.         Execution.   This Agreement may be executed (including by facsimile
or scanned electronic mail transmission) in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.

 

Employee:   Corporate Resource Services, Inc.           /s/ Joseph P. Ciavarella
  /s/ John P. Messina, Sr.   Joseph P. Ciavarella   By: John P. Messina, Sr.    
  Title: Chief Executive Officer  

 

4

 